DETAILED ACTION
	Claims 1-4 are pending.
	Allowable Subject Matter
	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim recites an energy storage device having a welded part with a first and second part wherein the second part is wider than the first and the second part is longer than a gas release vent on a lid body.
Prior art Deguchi (JP 2003-031186) teaches a battery comprising a welding part with a first and second part wherein the first part is wider (fig. 12, abstract). Deguchi does not teach that the second part is longer than a gas release vent on a lid body.  Applicant discloses in the specification that the wider weld part imparts rigidity in the region of the gas vent by being longer.
Regarding claim 2, the claim recites an energy storage device having a welded part with a first and second part wherein the first part is formed by advancing the laser in a line and the second part is formed by moving the laser in a direction that intersects the moving position.
Prior art Deguchi teaches an energy storage device having a welded part with a first and second part.  Deguchi does not teach that the first part is formed by advancing the laser in a line and the second part is formed by moving the laser in a direction that intersects the moving position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729